Citation Nr: 1113576	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a lung disability, to include COPD and chronic pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Petersburg, Florida.  The Board notes that jurisdiction was subsequently transferred to the RO located in Muskogee, Oklahoma.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Hearing Loss and Tinnitus

The Veteran claims that he incurred bilateral hearing loss and tinnitus as a result of acoustic trauma in service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claims.  

Recent VA treatment records reflect diagnosed bilateral hearing loss and tinnitus.  See, e.g., VA Treatment Record, April 2007.  The Board notes that the RO denied the Veteran's claims for hearing loss and tinnitus based, in part, on having found no acoustic trauma in service, and because the Veteran's hearing was noted as normal, with 15/15 whispered voice, at separation from service.  The Board also acknowledges (as noted by the RO) that there is no evidence in the Veteran's service personnel records that the Veteran ever served in combat.  

At the same time, however, the Board acknowledges that the Veteran testified at the Board hearing that he experienced acoustic trauma in service.  Specifically, the Veteran alleges that he experienced acoustic trauma from operating or commanding 17 to 44-foot vessels in search and rescue operations as well as drug enforcement operations in Miami.  He testified that, for example, the 44-foot surf lifeboats had twin 671 diesel engines with straight pipes and no mufflers, and that the engine noise was compounded by the sound of crashing waves and echoing noise.  See Hearing Transcript at 3-5.  The Veteran also asserts that he has experienced hearing loss and tinnitus since service.

The Board notes that the Veteran has not been provided with a VA audiology examination relating his claims for hearing loss and tinnitus.  VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting low threshold requirement for a VA examination).  In light of the medical evidence of diagnosed bilateral hearing loss and tinnitus, the Veteran's reported acoustic trauma in service, and his asserted continuity of symptomatology since service, the Board finds the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA audiology examination.

B.  Bilateral Ankle Disability

The Veteran claims that he incurred a bilateral ankle disability in service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.  

Recent VA treatment records reflect complaints of bilateral ankle pain and diagnosed mild degenerative joint disease of both ankles.  See VA Treatment Records, March 2007.  The Veteran testified at the Board hearing that he believes that he incurred his bilateral ankle disability as a result of running lengthy search patterns for up to 72 hours on a steel deck and in rough seas, drills and training exercises, and from a motorcycle accident in service.  See Hearing Transcript at 10-11; Statement, January 2008.  The Board notes that about two months prior to the Veteran's separation from service, August 1974 service treatment records reflect that the Veteran was injured in a motorcycle accident (although there is no documentation of any ankle problems).

The Veteran has not been provided with a VA examination relating to his claim for a bilateral ankle disability.  As noted above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See id.  In light of the evidence of a current bilateral ankle disability, and the Veteran's assertion that he injured his ankles in service, the Board finds that a remand is necessary to afford the Veteran a VA examination relating to his claim.

C.  Lung Disability

The Veteran claims that he incurred a lung disability in service (The Board notes that the Veteran originally filed his claim as for COPD only, but later also alleged chronic pneumonia since service, and based thereon, the Board has recharacterized the issue more broadly to include both COPD and chronic pneumonia).  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.  

Recent VA treatment records reflect that the Veteran has been diagnosed with COPD and that a history of pneumonia has been noted.  See VA Treatment Records, March 2007.  The Veteran asserts that he incurred his lung disability as a result of a viral pneumonia he incurred after rescuing Haitian immigrants from a capsized vessel, and that he was hospitalized in intensive care and quarantined in service as a result of his pneumonia, and that he has experienced chronic coughing since service.  See Claim, April 2007, Statement, January 2008; Hearing Transcript at 6.  In the alternative, he asserts that he incurred his lung disability as a result of exposure to asbestos in service.  See Hearing Transcript at 8.  In this regard, the Board acknowledges that a June 1972 service treatment record reflects that the Veteran was hospitalized for an acute upper respiratory infection, and subsequent January 1973 service treatment records reflect that the Veteran complained twice of coughing (albeit chest x-rays taken in June 1971, June 1972, January 1973, and October 1974 chest x-rays were all within normal limits).

The Veteran has not been provided with a VA examination relating to his claim for a lung disability.  As noted above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See id.  In light of the evidence of a current lung disability, service treatment records reflecting treatment for an acute upper respiratory infection and coughing in service, and the Veteran's reported continued coughing since service, the Board finds that a remand is necessary to afford the Veteran a VA examination relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss and tinnitus, the examiner should render an opinion as to whether it is at least as likely as not that any (a) hearing loss disability and (b) tinnitus diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss and/or tinnitus is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral ankle disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of the Veteran's bilateral ankle condition, the examiner should render an opinion as to whether it is at least as likely as not that any ankle disability diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the does not have a disability of one or both ankles that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed lung disability, to include COPD and chronic pneumonia, including addressing any relationship between the two.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of the Veteran's lung disabilities, the examiner should render an opinion as to whether it is at least as likely as not that any lung disability diagnosed on examination is related to the Veteran's service, including his reported history of pneumonia in service, his documented acute respiratory infection in service, as well as his alleged asbestos exposure in service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the does not have a lung disability that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


